      Case 3:19-cv-01922-B Document 7 Filed 10/21/19               Page 1 of 2 PageID 23



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


ANTHONY CAIRNS,                              )
                                             )
                       Plaintiff,            )
                                             )       CIVIL ACTION
vs.                                          )
                                             )       FILE No. 3:19-CV-1922
BELTLINE HOLDINGS, LTD.,                     )
                                             )
                       Defendant.            )


                              NOTICE OF SETTLEMENT

        Plaintiff, ANTHONY CAIRNS (“Plaintiff”), by and through the undersigned

counsel, hereby notifies this Court that Plaintiff has reached settlement of all issues

pertaining to her case against Defendant, BELTLINE HOLDINGS, LTD.

        Plaintiff and Defendant, BELTLINE HOLDINGS, LTD., are presently preparing

a formal settlement agreement for signature and intend to file a Joint Stipulation to

Approve Consent Decree and Dismissal of Defendant with Prejudice once the agreement

is finalized. Plaintiff and Defendant request forty-five (45) days within which to file its

dismissal documents.




                                                 1
                                    SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
    Case 3:19-cv-01922-B Document 7 Filed 10/21/19                 Page 2 of 2 PageID 24



       Respectfully submitted this 21st day of October, 2019.


                                             Law Offices of
                                             THE SCHAPIRO LAW GROUP, P.L.

                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Attorney-in-Charge for Plaintiff
                                             Northern District of Texas ID No. 54538FL
                                             The Schapiro Law Group, P.L.
                                             7301-A W. Palmetto Park Rd., #100A
                                             Boca Raton, FL 33433
                                             Tel: (561) 807-7388
                                             Email: schapiro@schapirolawgroup.com

                                             Law Offices of
                                             LIPPE & ASSOCIATES

                                              /s/ Emil Lippe, Jr.
                                              Emil Lippe, Jr., Esq.
                                              State Bar No. 12398300
                                              Lippe & Associates
                                              12222 Merit Drive, Suite 1200
                                              Dallas, TX 75251
                                              Tel: (214) 855-1850
                                              Fax: (214) 720-6074
                                              emil@texaslaw.com

                                             ATTORNEYS FOR PLAINTIFF



                            CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically using the CM/ECF system on this 21st day of October, 2019.


                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Attorney-in-Charge for Plaintiff
                                             Northern District of Texas ID No. 54538FL

                                                2
                                   SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
